      Case: 1:17-cv-00093-SA-DAS Doc #: 84 Filed: 08/10/20 1 of 1 PageID #: 224




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

STEPHANIE GOREE                                                                          PLAINTIFF

V.                                                    CIVIL ACTION NO.1:17-CV-93-SA -DAS

CITY OF VERONA, ET AL.                                                               DEFENDANTS


                         ORDER DIRECTING RESTRICTED FILING

        The court has before it motions to reopen and reinstate a case to the active docket, and a

motion to enforce a settlement agreement. While the parties disagree about much, there is

agreement that the amount of any settlement was to be confidential. Additionally, at the

evidentiary hearing on these motions, counsel for the defendants requested that if the hearing is

transcribed it be either filed as sealed, restricted or redacted. The plaintiff did not oppose this

request for relief.

        IT IS ORDERED as follows:

        1. The report and recommendation in this matter shall be filed as restricted to the parties

in this action.

        2. In the event that a transcript of the evidentiary hearing is requested, the transcript shall

likewise be filed as restricted to the parties.

        SO ORDERED this the 10th day of August, 2020.




                                                  /s/ David A. Sanders
                                                  U.S. MAGISTRATE JUDGE
